DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 07/13/2021 responsive to the Office Action filed 05/28/2021 has been entered. Drawing, Specification and Claims 6, 7 and 10 have been amended. Claims 11-20 was previously withdrawn. Claims 1-20 are pending in this application.

Response to Arguments

Fig. 1 and Specification have been amended to address the objection issues, thus the objection of Drawings has been withdrawn.
Claims 6, 7 and 10 have been amended, thus the objection of claims 6, 7 and 10, and the rejection of claim 10 under 112(b) have been withdrawn.
Claims 1 and 7 have been amended to address 112(b) issues, thus the rejections of claims 1-3 and 5-7 under 112 (b) have been withdrawn.
Applicant’s arguments, see Amendments pages 8-10 filed 07/13/2021, with respect to the rejection of the claim 1 under 103 have been fully considered but are not persuasive.
Applicant argues that:
(1) “While the Burns reference does state that a controller may be configured to sense and control a variety of suitable alternative control variables such as cavity pressure, the Burns reference explicitly states "for purposes of this disclosure, each of the melt pressure and the cavity pressure can be considered 'controlled variables' whereas the injection pressure can be considered a 'control variable.' A controlled variable can be understood to be any characteristic of the thermoplastic material 26 or mold cavity 34 that can be controlled to facilitate effective filling of the mold cavity 34. A control variable can be understood to be any characteristic of the injection molding unit 12 that can be controlled to facilitate effective control of the reciprocating screw 18 or other injection shaft." Put differently, the Burns reference explicitly states the cavity pressure may be controlled during the filling or injection process, but is not used to facilitate control of the screw as presently claimed, rather, it is the injection pressure that is controlled to facilitate effective control of the screw. Accordingly, the Burns reference teaches away from a system that relies on cavity pressure (or melt pressure) being used to facilitate effective control of the reciprocating screw or injection shaft.” (pg 9); and
(2) “the Gmbh reference states the switching time coincides as precisely as possible with the time at which the cavity is volumetrically, i.e., completely filled without compression. This predetermined time is not the equivalent of a nominal cavity pressure 
These arguments are found to be unpersuasive because:
As to (1), Burns teaches a method for controlling an injection molding machine comprising obtain a melt pressure setpoint, operating the injection molding machine, measuring a melt pressure value; adjusting a driving force being exerted on the molten material such that the measured melt pressure matches the desired melt pressure (setpoint) for the injection cycle (Pa [0024]-[0027]). Especially, Burns teaches that although the native controller 40 is controlling to the desired injection pressure of the setpoint P1, the modified feedback signal S6 from the remote controller 46 can affect the control signal C1 from the native controller 40 in a manner that actually controls the melt pressure of the injection molding apparatus 10 to the desired pressure defined by the setpoint P2, and the remote controller 46 can thus provide the capability to control the melt pressure of the injection molding unit 12 (Pa [0027]), i.e., the melt pressure is a control variable. And, as Applicant acknowledged, Burns further teaches that although 
As to (2), Gmbh teaches a method for regulating an injection cycle in an injection molding machine, which includes switching regulation from the filling phase to the holding pressure phase, and teaches that the switching time coincides as precisely as possible with the time at which the cavity is volumetrically, i.e. completely filled without compression, in order to avoid that the cavity is not completely filled or to prevent that due to an increased pressure that occurs when the switch is too late, the injection molded part is brittle and prone to breakage due to internal stress (Pa [0003]). Gmbh further teaches that if the initialization of the holding pressure regulator takes place at the point in time at which the holding pressure peak setpoint value is reached in the next sampling step, whereby a predictive control of the holding pressure phase is achieved (Pa [0008]), i.e., the switching time (the time when the initialization of the holding pressure regulator takes place) is when the holding pressure peak setpoint value is reached. Thus, Gmbh teaches commencing a pattern recognition portion of the injection cycle upon measuring a cavity pressure peak setpoint value. Since Burns teaches control of the cavity pressure, one would have found it obvious to commence a pattern recognition portion of the injection cycle upon measuring a cavity pressure peak setpoint value, where a driving force being exerted on the molten material that is 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a peak, or maximum, pressure value cannot be equated to a nominal increase in pressure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the specification describes that during the injection phase, the cavity pressure is continuously observed until a nominal cavity pressure value is measured, and this nominal value is decided during setup of the optimal injection cycle (Pa [0048]). Thus, this nominal value would be any meaningful value in the controlling step so that it is decided during setup of the optimal injection cycle. Thus, it is not in contrast to the present claim requirement.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (US 2017/0165887) in view of Gmbh (AT 7473U1_Machine Translation provided herewith).

With respect to claims 1-3, Burns teaches a method for controlling an injection molding machine (“a method of controlling a controlled variable of an injection molding 
obtaining a pattern for the injection cycle (“At the remote controller 46, a setpoint P2 can be provided that represents a desired melt pressure of the injection molding apparatus 10”, Pa [0024]);
operating the injection molding machine to inject a molten material into the mold cavity (“the mold cavity 34 is filled”, Pa [0013]);
measuring a melt pressure value during the injection cycle (“The melt pressure sensor 48 can facilitate detection (direct or indirect) of the actual melt pressure (e.g., the measured melt pressure) of the molten thermoplastic material 26 at or near the nozzle 20.”, Pa [0019]; “A signal S4 can be provided to the remote controller 46 that indicates the actual melt pressure of the injection molding apparatus 10.”, Pa [0024]);
comparing the actual melt pressure against the setpoint P2 and generating an error signal E2 and then a control signal C2 (Pa [0024]); 
combining the control signal C2 and the signal S4 into a modified feedback signal S6 (Pa [0024]), and transmitting the modified feedback signal S6 to the native controller 40 (Pa [0025]); 

Burns further teaches that the apparatus comprises a cavity pressure sensor (“50”, Pa [0020]) as well as the melt pressure sensor (“48”, Pa [0019]), and although the remote controller 46 is described as providing the capability to control the melt pressure of the injection molding unit 12, a remote controller using the injection pressure of the actuation unit 22 can be configured to sense and control any of a variety of suitable alternative control variables, such as, for example, cavity pressure (Pa [0029]), i.e., a cavity pressure can be controlled in the same manner of controlling the melt pressure – obtain a cavity pressure setpoint, operating the injection molding machine, measuring a cavity pressure value; adjusting a driving force being exerted on the molten material such that the measured cavity pressure matches the desired cavity pressure (setpoint) for the injection cycle.
However, Burns does not specifically teach that upon measuring a nominal cavity pressure value, commencing a pattern recognition portion of the injection cycle that is at least partially dependent on the obtained pattern, where a driving force being exerted on the molten material is adjusted such that the measured cavity pressure matches the obtained pattern for the injection cycle.

Since Burns teaches the method of controlling the melt pressure and capability of controlling the cavity pressure, and Gmbh teaches the holding pressure phase (after filling phase) in which the pressure in the cavity follows a predetermined profile according to a holding pressure program, and advantage of the initialization of the holding pressure regulator which takes place at the point in time at which the holding pressure peak setpoint value is reached, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Burns with the teachings of Gmbh such that the one would initiate the cavity pressure 

With respect to claim 4, Burns as applied to claim 3 above further teaches that the melt pressure control-based input comprises operating the injection molding machine at a substantially constant pressure value (“methods of producing products by low, substantially constant pressure injection molding … with respect to a melt pressure”, Pa [0010] and [0011]).

With respect to claim 5, Burns as applied to claim 3 above further teaches that the melt pressure control-based input comprises operating the injection molding machine according to a variable melt pressure control curve (“During a molding cycle, the melt pressure of the injection molding unit 12 can be changed by changing the setpoint P2.”, Pa [0028]).

With respect to claim 6, Burns as applied to claim 3 above further teaches that the driving force being exerted on the molten material is exerted by a flow control valve (“an actuation unit can … comprise a valve, a flow controller”, Pa [0012]).

With respect to claims 7 and 8, Burns as applied to claim 2 above further teaches that the native controller 40 and/or the remote controller 46 can have any control arrangement having one or more controllers for accomplishing control (Pa [0029]), and Gmbh as applied in the combination teaches switching of control to the holding pressure phase (Pa [0003]). Thus, one would have found it obvious to use separate two controllers for controlling the melt pressure and the cavity pressure respectively, and to switch control of injection cycle from the first controller to the second controller for initiating cavity pressure (holding pressure) control when the nominal cavity pressure value is measured. 

With respect to claim 9, since Burns as applied to claim 8 above teaches that the remote controller 46 has capability of controlling both the melt temperature and the cavity temperature, even if the controller is separated into two controllers, one would have found it obvious to use the second controller to control the melt pressure with the first controller before switching the control to the cavity pressure so that the second controller would mirror a control voltage output from the first controller.

With respect to claim 10, Burns as applied to claim 2 above further teaches that the melt pressure control-based input comprises a nozzle melt pressure transducer (“the melt pressure sensor 48 can be a pressure transducer”, Pa [0019]), and wherein the cavity pressure measurement is obtained via a cavity pressure transducer (“the cavity pressure sensor 50 can be a pressure transducer”, Pa [0020]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742